DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant submitted remarks in response to the latest Office action on 3 February 2021.  Therein, Applicant amended claims 1, 3-4, 7-11, 13-14 and 17-20; Applicant cancelled claims 2, 5-6, 12 and 15-16.  Claims 21-26 have been added.  The submitted claims have been entered and are considered below.

Response to Arguments
Applicant’s terminal disclaimer filed in response to the provisional rejection based on nonstatutory double patenting has been accepted.    The rejection has been withdrawn. 
Applicant’s amendments and arguments based on the 35 U.S.C. 112(b) rejections have been accepted.    The rejection has been withdrawn. 
Applicant’s amendments and related arguments with respect to the rejection based on 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 defines that the calculated speed is displayed to the user.  However, claim 22 defines that the speed is not displayed.  It cannot be determined how the calculated speed is displayed and not displayed simultaneously.  To expedite prosecution, examiner will continue to examine/interpret the broader embodiment of displaying the calculated speed of claim 1 as the main embodiment, and not giving significant patentable weight to the non-displayed calculated speed of claim 22 until this inconsistency is corrected.   This will be the only substantive rejection of claim 22.   






Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-4, 7, 9, 11, 13, 14, 17, 19-20, and 23-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787), in view of Tryon (U.S. Patent Publication No. 2005/0228553) and in view of Petrie (U.S. Patent Publication No. 2004/0084237).

A teaching from Tryon discloses using a power management system and the determined information to calculate one or more speeds configured to maximize energy efficiency of the vehicle, within one or more constraints, on the vehicle route (see paras. 0033-0034, 0078-0080, where the speed is intended for optimizing efficiency, optimizing is interpreted as a maximum/best case, and therefore reads on “maximize”),  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bastian to include the teaching of Tryon based on the motivation to improve the anticipation of a destination or a driving pattern can be responsive to associated likelihoods based upon previous vehicle behavior, which likelihoods can be also dependent upon the time of day, day of week or date.
For the next limitation, Bastian discloses to calculate one or more powers needed to travel at the one or more calculated speeds over the one or more segments of the vehicle route (see col. 6:17-59, vehicle controls/calculates air/fuel ratio and is equivalent to calculating power).  Bastian does not disclose the next limitation.  
A teaching from Petrie discloses displaying the one or more calculated speeds to [[a]] the one or more users (see para. 0106).   It would have been obvious to one of ordinary skill in the art to modify Bastian with the teachings of Petrie based on the motivation to improve a vehicle cruise control system which enables a driver to define a speed range between an upper set speed and a lower set speed, and 
For the last limitation, Bastian discloses applying the one or more calculated powers to the vehicle to travel along the one or more segments of the vehicle route at the one or more calculated speeds (see col. 6:17-59).  
Bastian does not explicitly disclose "electric vehicle operation", calculating or applying “electric power”.  However, Official Notice is taken in that it was well known to one of ordinary skill in the art that electric and hybrid vehicles use electric power to propel themselves.  It would have been obvious to one of ordinary skill in the art to modify Bastian to include electric vehicle capabilities to propel the vehicle based on the motivation to improve overall efficiency of a vehicle and avoid the use of fossil fuels.
With reference to claims 3 and 13, Tryon discloses further comprising determining a future destination using historical data associated with one or more users (see para. 0033-0034).  Regarding the last limitation, while Tryon does disclose that a vehicle is capable of parking and a destination including a parking lot (see para. 0030), Tryon does not explicitly associate disclose that the destination will include parking or turning off the vehicle.  However, it is obvious to one of ordinary skill in the art that there are only two types of destinations, one where the vehicle is parked and one where the vehicle is not parked (e.g. fast food drive through).   It would have been obvious to one of ordinary skill in the art to limit the destinations to only include those that would have the vehicle deactivated and parked based on the motivation to improve destination determination to provide location estimates within +50 feet, so that stops within the roadway of a recognized road 108 can be discriminated from valid destinations 114, for which the vehicle would typically be pulled off the road, e.g. into a driveway or parking lot.  

With regards to claims 7 and 17, Bastian further discloses wherein the step of determining information about the external environment of the vehicle further comprises the step of communicating with a remote database (see col. 5:18-26), and wherein the information about the external environment is selected from the group consisting of: an elevation of the vehicle, upcoming elevations of the vehicle, a current grade of the vehicle route, a predicted grade of an upcoming segment of the vehicle route, traffic information, a location of a stoplight, a timing of a stoplight, a present angle of the sun, a predicted angle of the sun for an upcoming segment of the vehicle route, a present wind direction, a predicted wind direction for an upcoming segment of the vehicle route, a present wind velocity, a predicted wind velocity for an upcoming segment of the vehicle route, a current temperature, a predicted temperature for an upcoming segment of the vehicle route, a current air pressure, a predicted air pressure for an upcoming segment of the vehicle route, a time of day, a date, a day of a week, and a visibility (see col. 3:52-58).  
Referring to claims 9 and 19, Tryon further discloses wherein the one or more calculated speeds are based at least in part on measured energy efficiency of multiple prior trips by one of the one or more users driving the vehicle on the vehicle route (see para. 0034, records previous speeds during previous trips, 0079-0080).
Claim 11 is rejected based on the reasoning and citations provided above for claim 1.
For claim 20, the combination of Bastian and Tryon disclose the one or more calculated speeds are determined by determining one or more energy-efficient speeds (see paras. 0033-0034, Tryon teaches energy efficient speeds) within the range of acceptable speeds (see col. 6:59-67, Bastian teaches 
Regarding claim 23, Tryon further teaches wherein the future destination is not explicitly provided by the one or more users (see para. 0034).
For claim 24, Tryon further teaches wherein the power management system determines the future destination while the vehicle is travelling to the future destination (see para. 0033).
For claim 25, Tryon discloses the one or more calculated speeds are determined by determining one or more energy-efficient speeds (see paras. 0033-0034, Tryon teaches energy efficient speeds).  Petrie discloses user-input range of acceptable speeds (see paras. 0061-0062, 0110-0117).  Once the efficient speeds were determined by Tryon, they would be determined if consistent with the user-input speed limits of Petrie.
With reference to claim 26, Tryon further teaches wherein the future destination is not explicitly provided by the one or more users (see para. 0034), and wherein the power management system determines the future destination while the vehicle is travelling to the future destination (see para. 0033).  
Claims 8 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787), Tryon (U.S. Patent Publication No. 2005/0228553) and Petrie (U.S. Patent Publication No. 2004/0084237), as applied to claims 1 and 11 above, in view of Sato (U.S. Patent No. 7,346,449).  
Referring to claims 8 and 18, Bastian discloses wherein the step of determining information about operational status of the vehicle further comprises the step of communicating with a remote database (see col. 4:58 to 5:10).  Bastian does not explicitly disclose the next limitation.  A teaching from Sato discloses wherein the operational status information is selected from the group consisting of: a state of a battery, a voltage of the battery, amp hours of the battery, a temperature of the battery, an 
It would have been obvious to one of ordinary skill in the art to modify Bastian to include the teachings of Sato based on the motivation to improve a driving evaluation apparatus, a driving evaluation program and a driving evaluation method capable of properly evaluating a driving result while considering situations of various driving roads that cannot be improved by driving skills.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787), Tryon (U.S. Patent Publication No. 2005/0228553) and Petrie (U.S. Patent Publication No. 2004/0084237), as applied to claims 1 and 11 above,  in view of Kantarjiev, et al.  (U.S. Patent Publication No. 2005/0021225).  
Bastian, Tryon and Petrie do not explicitly disclose the last limitation.  A teaching from Kantarjiev discloses wherein the calculated speed is based at least in part on iteratively simulated speeds (see paras. 0088-0089 for simulated speed; see para. 0048, update equivalent to iterate).    It would have been obvious to one of ordinary skill in the art to modify Bastian to include the teaching of Kantarjiev based on the motivation to improve the field of time-management for road travelers and vehicles, and more particularly, to determining departure times to allow for on-time arrivals at particular locations based on evaluation of historic, present, and predicted road conditions.
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787), Tryon (U.S. Patent Publication No. 2005/0228553) and Petrie (U.S. Patent Publication No. 2004/0084237), as applied to claim 1 above, in view of Clapper (U.S. Patent No. 6,161,072).   
.

Conclusion
Examiner also stated at the end of the previous rejection that Applicant is considered to have implicit knowledge of the entire disclosure once a reference has been cited and specific figures, columns and lines should not be considered limiting to reference in any way.  Taking the entire reference the Examiner contends that the art supports the new rejection of the currently amended claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663